DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/6/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 7 and 8 in the reply filed on 1/12/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Response to Arguments
All of Applicants arguments and the declaration of Stuart Campbell-Lee filed 5/6/2022 have been fully considered and are not persuasive.
Applicant remarks that the prior art does not teaches or suggest the claimed compositions, let alone the surprising synergistic antimicrobial effects they display. Applicant argues that the Office has not established a prima facie case of obviousness. While Barnhart may disclose a plurality of acids for neutralizing cationic surfactants, nowhere does Barnhart teach or suggest combining itaconic acid and benzoic acid (or any other two acids) for that purpose, or any advantage of doing so.  The rejection clearly utilizes impermissible hindsight reconstruction, guided solely by Applicant's claims and specification.
This is not persuasive.  While Barnhart does not teach combining itaconic and benzoic acid, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art not does the reference have to explicitly suggest combining teaching (MPEP 2144.06).  It is well established that is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”  Furthermore, while itaconic acid and benzoic acid are not specifically pointed too, any combinations of acids as listed by table 2 of Barnhart are obvious absent evidence of criticality.    As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Applicant remarks that the filed declaration shows an unexpected synergism when combining itaconic acid and benzoic acid.
Applicants arguments are not persuasive as the data presented is not sufficient to show synergy. Synergy is the concept that the whole is greater than the sum of its parts, however, the data presented fails to show the antimicrobial effect of both itaconic acid and benzoic acid when used alone.  Without this individual data it’s unclear if the data obtained pertaining to their combined effect is simply additive or more than additive.  Both itaconic and benzoic acid are individually known as antimicrobial agents, thus their combined use is expected to result in an additive antimicrobial effect.  While Applicant compared the claimed combination to other combinations of itaconic acid and preservatives, without having a baseline of how benzoic acid and itaconic acid work when used individually, it’s unclear if the effect is due specifically to the claimed combination or possibly only due to the use of benzoic acid.
Applicant remarks that table 2 shows the claimed ratio of 1:10 to 10:1 to be critical in achieving a synergistic effect.
This is not persuasive as Applicant has not provided evidence that the entire claimed range would have an unexpected effect.  Applicant did not test the end points of 1:10 to 10:1 and a range of 8:1 to 1:8, along 16:1 or 1:16 with is not sufficient to demonstrate that the entire claimed range is has an unpredictable effect.  The data shows that 8:1 and 1:8 is improved but 1:16 and 16:1 are insufficient, thus it’s unclear if 1:10 and 10:1 would fall under the improved or not improved category. Applicant’s should consider testing the end points and data points just outside the end points, along with providing data testing benzoic acid and itaconic acid alone.
Applicants arguments over the Findlay reference are moot as the rejection is withdrawn in view of the claim amendments.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recite “cationic anionic, nonionic…” there appears to be comma missing between “cationic” and “anionic”.  Appropriate correction is required.
Maintained/Modified
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US 2008/0113892), as evidenced by Broughall (GB2211093) and Pottie (US 2015/0368284).
The instant claims are directed to a composition comprising 0.05-5% of itaconic acid and benzoic acid (preservation system) in weight ratio of 1:10 to 10:1 or 1:5 to 5:1.
Barnhart discloses antimicrobial hand wash (reading on personal care composition) which comprises an active ingredient and an amidoamine based cationic surfactant, reading on instant claim 13 (Abs). 
Example 3 discloses a) a composition comprising water, triclosan, acid, propylene glycol and lauramidopropyl dimethylamine and .61g of itaconic acid; and teaches b) a composition comprising water, triclosan, acid, propylene glycol and lauramidopropyl dimethylamine and 1.11g of benzoic acid
While Barnhart fails to exemplify a composition comprising both itaconic acid and benzoic acid, it would have been prima facie obvious to combine the itaconic acid composition and the benzoic acid composition to formulate a single composition comprising both itaconic acid and benzoic acids as its prima facie obvious to combine two composition each taught by the prior art to be used (antimicrobial wash) for the same purpose to create a composition for the same purpose of an antimicrobial wash.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

This combination of composition results in a composition comprising:
.61g itaconic acid;
1.11g benzoic acid;
Water to q.s. 100g;
4.2g lauroamidopropyl dimethylamine (cationic surfactant);
.606g triclosan and
10g propylene glycol.
The presence of both itaconic acid and benzoic acid reads on the claimed antimicrobial preservation system and this is used in am amounts of .86% by weight of the total composition, reading on instant claim 5.  While the art doesn’t specifically teach the acids to be antimicrobial agents, a compound and its properties are inseparable and as evidenced by Broughall (Abs) and Pottie ([0043]), both benzoic acid and itaconic acid have antimicrobial activity.
Regarding claims 1 and 12: The itaconic acid and benzoic acid are taught to be used in a weight ratio of 1:1.82 which overlaps with the claimed ratios and overlapping ranges are prima facie obvious.
Regarding claim 8: The water can be calculated to be present in an amount of approx. 91.737% which reads on “at least 75%.”

New Rejection – Necessitated by Claim Amendments
Claims 1, 7, 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US 2008/0113892), as evidenced by Broughall (GB2211093) and Pottie (US 2015/0368284), as applied to claims 1, 8 and 12-13 above, and further in view of Van Diepen (US 2014/0353335).
As discussed above, the prior art makes obvious the limitations of claims 1, 8 and 12-13, however, they do not teach the composition to be a hair treatment composition.
As discussed above, Barnhart teaches an antimicrobial hand wash.  Van Diepen teaches a liquid for use in cleaning, disinfecting and sanitizing treatments and teaches the composition can be used as a handwash, bodywash or hair washing composition [0070].
In view of the teaching of Van Diepen a skilled artisan would have recognized that while the composition of Barnhart was formulated as a handwashing composition, it could be effective used as a hair treatment formulation to wash hair.  One of skill in the art would have been motivated to use the composition in hair treatment as its clear from Van Diepen that cleaning, disinfecting and sanitizing treatments can be used as both handwashes and bodywashes.  Furthermore, the prior art makes obvious the claimed structural limitations and would therefore be expected to be capable of being a hair treatment formulation.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613